UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— FORM 10-Q ————— X QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: March 31, 2011 or TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to ————— AirWare International Corp. (Exact name of registrant as specified in its charter) ————— NEVADA 333-102684 87-0451230 (State or Other Jurisdiction (Commission (I.R.S. Employer of Incorporation) File Number) Identification No.) 1225 W. Washington Street, Suite 213, Tempe AZ85281 (Address of Principal Executive Office) (Zip Code) (602) 778-7516 (Registrant’s telephone number, including area code) Concrete Casting Incorporated (Former name, former address and former fiscal year, if changed since last report) ————— Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. X Yes No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer., or a smaller reporting company. Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). X Yes No The number of shares of the issuer’s Common Stock outstanding as of May 16, 2011 is 3,414,048. - 1 - TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1Financial Statements 3 Condensed Balance Sheets – As of March 31, 2011 (Unaudited) and December 31, 2010 3 Condensed Statements of Operations (Unaudited) – Three Months Ended March 31, 2011 and 2010 4 Condensed Statements of Cash Flows (Unaudited) – Three Months Ended March 31, 2011 5 Notes to Condensed Financial Statements 7 Item 2Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3Quantitative and Qualitative Disclosures About Market Risk 11 Item 4Controls and Procedures 11 PART II – OTHER INFORMATION 12 Item 1Legal Proceedings 12 Item 1ARisk Factors 12 Item 2Unregistered Sales of Equity Securities and Use of Proceeds 12 Item 3Defaults Upon Senior Securities 12 Item 4(Removed and Reserved) 13 Item 5Other Information 13 Item 6Exhibits 13 SIGNATURES 14 - 2 - PART I – FINANCIAL INFORMATION Item 1. Financial Statements. AirWare International Corp. (Formerly Concrete Casting Incorporated) (A Development Stage Company) CONDENSED BALANCE SHEETS ASSETS March 31, 2011 (Unaudited) December 31, 2010 Current Assets Cash and cash equivalents $ $ Total Current Assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Accounts payable and accrued expenses $ $ Notes payable - related party - Total Current Liabilities Commitments and Contingencies - - Stockholders' Equity Common stock, $.001 par value, 90,000,000 shares authorized, 3,414,048 and3,414,048 shares issued and outstanding, respectively Preferred Stock, $.001 par value, 10,000,000 shares authorized, no shares issued and outstanding - - Additional paid-in capital Accumulated deficit ) ) Total Stockholders' Equity ) ) Total Liabilities and Stockholders' Equity $ $ The Accompanying Notes are an Integral Part of these Condensed Financial Statements - 3 - AirWare International Corp. (Formerly Concrete Casting Incorporated) (A Development Stage Company) CONDENSED STATEMENTS OF OPERATIONS (Unaudited) For the Three Months Ended March 31, 2011 For the Three Months Ended March 31, 2010 From the Date of Inception, October 28, 1987 through March 31, 2011 Revenues $
